IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEPHEN G. WILZ, JR.,                   §
                                        §
       Appellant Below,                 §   No. 147, 2018
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
TORTELLA ENTERPRISES, INC.              §   C.A. No. S17A-05-001
T/A PARADISE GRILL,                     §
ALCOHOLIC BEVERAGE                      §
CONTROL COMMISSIONER OF                 §
THE STATE OF DELAWARE, and              §
ALCOHOLIC BEVERAGE                      §
CONTROL APPEALS                         §
COMMISSION OF THE STATE OF              §
DELAWARE,                               §
                                        §
       Appellees Below,                 §
       Appellees.                       §

                          Submitted: July 27, 2018
                          Decided:   October 1, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                 ORDER

      After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment of the Superior Court should be affirmed on the basis of

its opinion, dated February 28, 2018, affirming the decision of the Alcoholic

Beverage Control Appeals Commission and its opinion, dated March 14, 2018,

denying the motion for reargument.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                BY THE COURT:
                                /s/ Leo E. Strine, Jr.
                                Chief Justice




                                  2